                                                                       1   MELVIN R. GRIMES, ESQ.
                                                                           Nevada Bar No: 12972
                                                                       2   Melg@grimes-law.com
                                                                           THE GRIMES LAW OFFICE
                                                                       3   808 South 7th Street
                                                                           Las Vegas, NV 89101
                                                                       4   p: (702) 347-4357
                                                                           f: (702) 224-2160
                                                                       5   Attorney for Plaintiff

                                                                       6                          UNITED STATES DISTRICT COURT
                                                                                                       DISTRICT OF NEVADA
                                                                       7                                    ***********
                                                                       8   JAMES W. LESCINSKY                      CASE NO:
                                                                                           Plaintiff,              2 :18-CV-01479-JAD-CWH
                                                                       9
                                                                           vs.
                                                                      10
                                                                           CLARK COUNTY SCHOOL DISTRICT, A
THE GRIMES LAW OFFICE, PLLC




                                                                      11
                                                                           political subdivision of the State of Nevada, PAT
                              P: (702) 347-4357  F: (702) 224-2160




                                                                      12   SKORKOWSKY, individually and in his official
                                   LAS VEGAS, NEVADA 89101




                                                                           capacity as Superintendent of Clark County School     STIPULATION AND ORDER TO
                                                                      13   District, TAMMY MALICH, individually and in EXTEND TIME TO FILE PLAINTIFF’S
                                        808 S. 7TH STREET




                                                                           her capacity as Assistant Superintendent of Clark     OPPOSITION TO DEFENDANT
                                                                      14   County School District, MIKE BARTON, CHRISTOPHER KLEMP’S SPECIAL
                                                                           individually and in his official capacity as Chief MOTION TO DISMISS PURSUANT TO
                                                                      15
                                                                           Academic Officer of Clark County School District, NRSNRS 41.660
                                                                                                                                    41.660(NEVADA’S
                                                                                                                                           (NEVADA'SANT-SLAPP
                                                                                                                                                       ANTI-SLAPP
                                                                      16   CLARK COUNTY SCHOOL DISTRICT STATUTE) STATUTE)
                                                                           POLICE DEPARTMENT, A political subdivision                    (Second Request)
                                                                      17   of the State of Nevada, JAMES KETSAA,                        (Second Request)
                                                                           individually and in his capacity as Chief of Police
                                                                      18   for Clark County School District Police
                                                                      19   Department,         CHRISTOPHER            KLEMP,
                                                                           individually and in his role as a Internal Affairs
                                                                      20   Detective for Clark County School District Police
                                                                           Department, KENNETH YOUNG, individually
                                                                      21   and in his official capacity as a Police Captain for
                                                                           the Clark County School District Police
                                                                      22   Department, ROE and DOE SUPERVISORS, not
                                                                      23   yet known,
                                                                                                  Defendants.
                                                                      24

                                                                      25
                                                                                 COMES NOW Plaintiff, JAMES LESCINSKY, by and through his attorney of record
                                                                      26
                                                                           MELVIN R. GRIMES, ESQ. of THE GRIMES LAW OFFICE, and Defendant, CHRISTOPHER
                                                                      27
                                                                           KLEMP, by and through his Attorneys of Record, MARK E. FERRARIO, ESQ., KARA
                                                                      28
                                                                           HENDRICKS ESQ., and BETHANY L. RABE ESQ. of GREENBERG TRAURIG, and hereby
                                                                                                            Page 1 of 4
                                                                       1   stipulate and make joint application to extend the time for Plaintiff to file an Opposition to

                                                                       2   Defendant’s Motion to Dismiss.

                                                                       3        1. On November 9th 2018, the Defendant, Christopher Klemp, by and through his attorneys of

                                                                       4           record, Mark E. Ferrario, Esq., Kara Hendricks Esq., And Bethany L. Rabe Esq. filed a Special

                                                                       5           Motion to Dismiss Pursuant to NRS 41.660.

                                                                       6        2. On November 15th 2018, Attorney Hendricks agreed to extend the due date for Plaintiff’s

                                                                       7           Opposition to Plaintiff’s Motion to Dismiss to December 3rd 2018.

                                                                       8        3. On November 20th 2018, Counsel filed the Plaintiff’s First Stipulation for Extension of Time

                                                                       9           to File Plaintiff’s Opposition to Defendant Christopher Klemp’s Special Motion to Dismiss.

                                                                      10        4. On November 21st 2018, this Court entered an Order Granting Plaintiff’s First Stipulation for

                                                                                   Extension of Time to File Plaintiff’s Opposition to Defendant Christopher Klemp’s Special
THE GRIMES LAW OFFICE, PLLC




                                                                      11
                              P: (702) 347-4357  F: (702) 224-2160




                                                                      12           Motion to Dismiss, allowing Counsel until December 3rd 2018 to file the Plaintiff’s Opposition.
                                   LAS VEGAS, NEVADA 89101




                                                                      13        5. On December 3rd 2018, the Parties met for an Early Neutral Evaluation Session before
                                        808 S. 7TH STREET




                                                                      14           Magistrate Judge Cam Ferenbach.
                                                                      15        6. Counsel will be unable to complete Plaintiff’s Opposition to Defendant Christopher Klemp’s
                                                                      16           Special Motion to Dismiss by the current due date, December 3rd 2018. Counsel requested by
                                                                      17           e-mail to Mark E. Ferrario, Esq., Kara Hendricks Esq., And Bethany L. Rabe Esq. for a second
                                                                      18           extension of time to file Plaintiff’s Opposition to Defendant Christopher Klemp’s Special
                                                                      19           Motion to Dismiss on December 3, 2018.
                                                                      20        7. On December 3rd, Attorney Kara Hendricks agreed to extend the due date for Plaintiff’s
                                                                      21           Opposition to Plaintiff’s Motion to Dismiss to December 5th 2018.
                                                                      22   //
                                                                      23   //
                                                                      24   //
                                                                      25   //
                                                                      26   //
                                                                      27   //
                                                                      28

                                                                                                                         Page 2 of 4
                                                                       1      8. This is the Second request for enlargement of time and it is made in good faith and not for

                                                                       2          purposes of delay.

                                                                       3

                                                                       4   THE GRIMES LAW OFFICE

                                                                       5
                                                                           /s/ Melvin R. Grimes
                                                                       6
                                                                           Melvin R. Grimes, Esq.
                                                                       7   Nevada Bar No.: 12972
                                                                           808 S 7th Street
                                                                       8   Las Vegas, NV 89101
                                                                           Phone: (702)347-4357
                                                                       9   Attorney for the Plaintiff
                                                                      10
                                                                           GREENBERG TRAURIG
THE GRIMES LAW OFFICE, PLLC




                                                                      11
                              P: (702) 347-4357  F: (702) 224-2160




                                                                      12   /s/ Kara Hendricks
                                   LAS VEGAS, NEVADA 89101




                                                                           Mark E. Ferrario, Esq.
                                                                      13
                                        808 S. 7TH STREET




                                                                           Nevada Bar No.: 1625
                                                                           Kara Hendricks, Esq.
                                                                      14
                                                                           Nevada Bar No.:7743
                                                                      15   Bethany Rabe, Esq.
                                                                           Nevada Bar No.: 11691
                                                                      16   10845 Griffith Peak Drive Ste. 600
                                                                           Las Vegas, NV 89135
                                                                      17   Phone: (702) 792-3773
                                                                      18   Attorneys for Christopher Klemp

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26
                                                                      27

                                                                      28

                                                                                                                     Page 3 of 4
                                                                       1                                                ORDER

                                                                       2                                4th day of December, 2018 that the parties’ extension of time for
                                                                                  IT IS SO ORDERED this ____
                                                                           the Plaintiff to file their Opposition to Defendant Christopher Kemp’s Special Motion to Dismiss
                                                                       3
                                                                           Pursuant to NRS 41.660 is hereby granted.
                                                                       4

                                                                       5                                                      __________________________________
                                                                                                                              HON. JENNIFER DORSEY
                                                                       6                                                      United States District Judge
                                                                       7
                                                                           Respectfully Submitted by:
                                                                       8   THE GRIMES LAW OFFICE

                                                                       9
                                                                           /s/ Melvin R. Grimes
                                                                      10   Melvin R. Grimes, Esq.
                                                                           Nevada Bar No.: 12972
THE GRIMES LAW OFFICE, PLLC




                                                                      11
                                                                           808 S 7th Street
                              P: (702) 347-4357  F: (702) 224-2160




                                                                      12   Las Vegas, NV 89101
                                   LAS VEGAS, NEVADA 89101




                                                                           Phone: (702)347-4357
                                                                      13   Attorney for the Plaintiff
                                        808 S. 7TH STREET




                                                                      14

                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26
                                                                      27

                                                                      28

                                                                                                                       Page 4 of 4
